      Case 1:19-cv-04327-VEC Document 135 Filed 12/23/20 Page 1 of 1
                                                    USDC SDNY
                                                    DOCUMENT
                                                    ELECTRONICALLY FILED
                                                    DOC #:
UNITED STATES DISTRICT COURT                        DATE FILED: 12/23/2020
SOUTHERN DISTRICT OF NEW YORK


BEN FEIBLEMAN,
                                   Plaintiff,
                         v.                                 No. 1:19-cv-4327 (VEC) (KHP)


THE TRUSTEES OF COLUMBIA
UNIVERSITY IN THE CITY OF NEW YORK,
                                   Defendant.


           STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

       IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned attorneys

for Plaintiff Ben Feibleman and Defendant The Trustees of Columbia University in the City of

New York (“Columbia”), that the above-captioned action is voluntarily dismissed with prejudice

against Columbia pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii).

Dated: December 23, 2020
       New York, New York


Roberta A. Kaplan                                 Kimberly C. Lau

KAPLAN HECKER & FINK LLP                          WARSHAW BURSTEIN LLP
350 Fifth Avenue, Suite 7110                      575 Lexington Avenue
New York, NY 10118                                New York, NY 10022
(212) 763-0883                                    (212) 984-7709
rkaplan@kaplanhecker.com                          klau@wbny.com

Michele S. Hirshman                              Attorney for Plaintiff Ben Feibleman
PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP                                    This case is hereby dismissed with prejudice.
1285 Avenue of the Americas                     The Clerk of Court is respectfully directed to
New York, NY 10019-6064                         terminate all open motions and close this case.
(212) 373-3000
mhirshman@paulweiss.com                         SO ORDERED.
Attorneys for Defendant The Trustees of
Columbia University in the City of New York
                                                                               Date: December 23, 2020
                                                HON. VALERIE CAPRONI
                                                UNITED STATES DISTRICT JUDGE
